Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 19, and 38 is/are rejected under 35 U.S.C. 102 (A1) as being anticipated by Sone (JP 2017-117844 A; Published on 06/29/2017).
Regarding Claim 18, Sone (Fig. 1, 4) discloses a semiconductor body comprising: 
a p-conducting region (15, 16) having at least one barrier zone (15, EBL) and a contact zone (16, p-type GaN), wherein 
the barrier zone (15, EBL) has a first magnesium concentration (Mg concertation curve as shown in Fig. 4 under EBL) and a first aluminum concentration (Al concertation curve as shown in Fig. 4 under EBL), wherein 
the contact zone (16, p-GaN) has a second magnesium concentration (Mg concertation curve as shown in Fig. 4 under p-GaN)  and a second aluminum concentration (Al concertation curve as shown in Fig. 4 under p-GaN), wherein 
the first aluminum concentration (Al curve in EBL) is greater than the second aluminum concentration (Al in p-GaN region) (Fig. 4), wherein 
the first magnesium concentration (Mg in EBL) is at least ten times less than the second magnesium concentration (Mg in p-GaN), wherein 
the contact zone (16) forms an outwardly exposed surface of the semiconductor body (11-16), (Fig. 1) wherein 
the barrier zone (15) adjoins the contact zone (16), and wherein 
the semiconductor body (11-16) is based on a nitride compound semiconductor material (GaN).(”The semiconductor light emitting device 1 includes a GaN buffer layer 11, a GaN foundation layer 12, an n-type AlGaN foundation layer 13, a light emitting layer 14, an electron block layer 15, and a p-type GaN contact layer 16 on a sapphire substrate 10.”)

Regarding Claim 19, Sone (Fig. 1, 4) discloses a semiconductor body of claim 18, wherein 
the first aluminum concentration is between 4.4 x 1019 atoms/cm3 and 1.8 x 1022 atoms/cm3 inclusive (See Al graph in EBL) (Fig. 4).

Regarding Claim 38, Sone (Fig. 1, 4) discloses the semiconductor body of claim 18, wherein the semiconductor body (5, 7) has a larger band gap in the barrier zone (7) than in the contact zone (5). [0049, 0068]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20-22, 24, 25, 34, 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sone (JP 2017-117844 A; Published on 06/29/2017) in view of Chua et al. (US 2013/0099141 A1)
Regarding Claim 20, Sone (Fig. 1, 4) discloses a semiconductor body comprising: 
a p-conducting region (15, 16)  having a barrier zone (15, EBL) and a contact zone (16, p-type GaN), wherein 
the barrier zone comprises a semiconductor material  (p-type AlGaN) of the fifth main group (N) and a semiconductor material of the third main group (Ga) in a first ratio (“Next, hydrogen is supplied as a carrier gas while maintaining the substrate temperature at 1000 ° C., and TMG, ammonia, and TMA as source gases and Cp .sub.2 Mg as a dopant gas are supplied. As a result, an AlGaN layer doped with Mg, which is a p-type impurity, is formed as the electron blocking layer 15 on the last barrier layer 14c to a thickness of 30 nm.”) [0042], wherein 
the contact zone (16) comprises a semiconductor material (p-GaN) of the fifth main group (N) and a semiconductor material of the third main group (Ga) in a second ratio (“hydrogen is supplied as a carrier gas while maintaining the substrate temperature at 1000 ° C., and TMG and ammonia as source gases and Cp .sub.2 Mg as a dopant gas are supplied. Thereby, the p-type GaN contact layer 16 is formed to 100 nm on the electron block layer 15”) [0043], wherein 
the semiconductor body (11-16) is based on a nitride compound semiconductor material (GaN).(”The semiconductor light emitting device 1 includes a GaN buffer layer 11, a GaN foundation layer 12, an n-type AlGaN foundation layer 13, a light emitting layer 14, an electron block layer 15, and a p-type GaN contact layer 16 on a sapphire substrate 10.”)
The Examiner notes that Sone discloses rations between V and III group materials in barrier and contact zone and further discloses increased concentration of material of the third main group (Ga) in contact zone (p-GaN) (Fig. 4)
Sone does not explicitly disclose the first ratio is less than the second ratio and the contact zone has a thickness of at least 0.5 nm inclusive and 20 nm inclusive perpendicular to its main plane of extension
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor body in Sone to have ammonia flow rate such that rate to the first ratio is less than the second ratio in order to have high Mg concentration in electron block layer thereby increasing hole injection efficiency into the light emitting layer and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
Sone does not explicitly disclose the contact zone has a thickness of at least 0.5 nm inclusive and 20 nm inclusive perpendicular to its main plane of extension.
Chua (Fig. 1) discloses a contact zone has a thickness of at least 0.5 nm inclusive and 20 nm inclusive perpendicular to its main plane of extension [20nm, 0044].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor body in Sone in view of Chua the contact zone has a thickness of at least 0.5 nm inclusive and 20 nm inclusive perpendicular to its main plane of extension  in order to reduction in Vf and improvement in the electrostatic breakdown voltage.

Regarding Claim 21, Sone (Fig. 1, 4) in view of Chua discloses the semiconductor body of claim 20, wherein 
the barrier zone has a first magnesium concentration (Mg concertation curve as shown in Fig. 4 under EBL)  and the contact zone has a second magnesium concentration (Mg concertation curve as shown in Fig. 4 under p-GaN).

Regarding Claim 22, Sone (Fig. 1, 4) in view of Chua discloses the semiconductor body of claim 21, wherein 
the second magnesium concentration (Mg concertation curve as shown in Fig. 4 under p-GaN) is at least 0.5 x 1019 atoms/cm3. (Mg concentration curve Fig. 4 in p-type GaN)

Regarding Claim 24, Sone (Fig. 1, 4) in view of Chua discloses the semiconductor body of claim 20, wherein 
the semiconductor body (5, 7) has a larger band gap in the barrier zone (7) than in the contact zone (5). [0049, 0068]

Regarding Claim 25, Sone (Fig. 1, 4) in view of Chua discloses the semiconductor body of claim 20, wherein 
the contact zone (5) is nominally free of aluminum. (Al profile). [0049].

Regarding Claim 34, Sone (Fig. 1, 4) in view of Chua discloses the semiconductor body of claim 18, wherein 
the first aluminum concentration is between 4.4 x 1019 atoms/cm3 and 1.8 x 1022 atoms/cm3 inclusive (See Al graph in EBL) (Fig. 4).

Regarding Claim 36, Sone (Fig. 1, 4) discloses the semiconductor body of claim 18. 
Sone does not explicitly disclose the contact zone has a thickness of at least 0.5 nm inclusive and 100 nm inclusive perpendicular to its main plane of extension.
Chua (Fig. 1) discloses a contact zone has a thickness of at least 0.5 nm inclusive and 1000 nm inclusive perpendicular to its main plane of extension [20nm, 0044].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor body in Sone in view of Chua the contact zone has a thickness of at least 0.5 nm inclusive and 20 nm inclusive perpendicular to its main plane of extension to achieve reduction in Vf and improvement in the breakdown voltage.

Regarding Claim 37, Sone (Fig. 1, 4) discloses the semiconductor body of claim 18. 
Sone does not explicitly disclose the contact zone has a thickness of at least 0.5 nm inclusive and 20 nm inclusive perpendicular to its main plane of extension.
Chua (Fig. 1) discloses a contact zone has a thickness of at least 0.5 nm inclusive and 20 nm inclusive perpendicular to its main plane of extension [20nm, 0044].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor body in Sone in view of Chua the contact zone has a thickness of at least 0.5 nm inclusive and 20 nm inclusive perpendicular to its main plane of extension to achieve reduction in Vf and improvement in the breakdown voltage.


Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sone (JP 2017-117844 A; Published on 06/29/2017) in view of Nago et al. (US 2014/0183446 A1)
Regarding Claim 35, Sone (Fig. 1, 4) discloses the semiconductor body of claim 18, wherein the second magnesium concentration (Mg concertation curve as shown in Fig. 4 under p-GaN)
Sone does not explicitly disclose concertation between is between 0.5 x 1019 atoms/cm3 and 1 x 1020 atoms/cm3 inclusive.
Nago (Fig. 1) discloses a second magnesium concentration (Mg concertation curve as shown in Fig. 1 under 23) between is between 0.5 x 1019 atoms/cm3 and 1 x 1020 atoms/cm3 inclusive.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor body in Sone in view of Ueno second magnesium concentration between is between 0.5 x 1019 atoms/cm3 and 1 x 1020 atoms/cm3 inclusive.in order to lower the drive voltage.[0076]

Response to Arguments






Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. 
Regarding Applicants arguments that prior art of Sone dose not disclose Al concentration in contact layer.
The Examiner notes that Fig. 4 of Sone clearly shows concertation of Al in layer 16 and difference in Al concentrations between layer 16 and layer 15. It is not clear how translated specifications correlates with Fig. 4. Further, Applicant’s own specifications discloses that contact zone is “nominally free” of Aluminum in line with prior art of Sone.
Applicant’s arguments with respect to claim(s) 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion







Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891 

/MARK W TORNOW/Primary Examiner, Art Unit 2891